





























5% AMLEXANOX PASTE


LICENSING AGREEMENT








































08/11/98


--------------------------------------------------------------------------------





TABLE OF CONTENTS
ARTICLE
PAGE NO
1. Definitions
1-5
2. Grant of License
6
3. Technology & Know-how, Transfer & Research
7-8
4. Strakan Development & Diligence
8-9
5. Patent Rights
10
6. Royalties & Milestone Payments
11-13
7. Manufacturing & Strakan's Gross Margin
14
8. Regulatory Responsibilities
14-17
9. Minimum Sales Obligations
18-19
10. Confidentiality
19-21
11. Third Party Infringement Claims
22-23
12. Patent Enforcement & Litigation
23-26
13. U.S. Export Control & Government Licenses
26
14. Product Liability & Indemnification
27-28
15. Warranties & Representations
28-29
16. Term & Termination
30-34
17. Force Majeure
34-35
18. Notices35-36
37-38
19. Dispute Resolution
38-39
20. Assignment
39-41
21. Miscellaneous Provisions
41
22. Signature Page
 
Appendix A-Binding Letter of Intent
Appendix B-Patents
Appendix C-Markets
Appendix D-Clinical Trials Insurance
Appendix E-Block License Agreement









08/11/98


--------------------------------------------------------------------------------



5% AMLEXANOX PASTE LICENSE AGREEMENT


THIS license agreement (hereinafter "LICENSE") dated as of August 13, 1998 is
made between Access Pharmaceuticals, Inc. (hereinafter "ACCESS"); a corporation
duly formed and existing under the laws of the State of Delaware, having a place
of business at 2600 Stemmons Freeway, Suite 176, Dallas, TX 75207-2107; and
Strakan Ltd. (hereinafter "STRAKAN"); a company duly formed and existing under
the laws of England and Wales (Registered No. 3504711) whose registered office
is at 45 Queen Anne Street, London W1M 9FA, England, United Kingdom:


WITNESSETH:


WHEREAS, ACCESS has certain rights in and to a topical product containing DRUG
SUBSTANCE, for the FIELD for certain world-wide markets excluding the United
States, Japan and Israel pursuant to the BLOCK LICENSE AGREEMENT; and


WHEREAS, ACCESS wishes the topical product containing the DRUG SUBSTANCE for the
FIELD to be sold in such countries upon regulatory approval for their
commercialization; and


WHEREAS, the PARTIES agree that their objectives with respect to the PRODUCT, as
aforesaid, can best be realized through the appointment of STRAKAN as ACCESS'
exclusive licensee for the PRODUCT in the TERRITORY; and


WHEREAS, ACCESS is willing to grant said license to STRAKAN; and


WHEREAS, the terms of the BINDING LETTER OF INTENT are superseded by this
LICENSE.


NOW, THEREFORE, ACCESS and STRAKAN, in consideration of the mutual covenants
contained herein, the sufficiency thereof is accepted and acknowledged, agree as
follows:


08/11/98


ARTICLE 1 - DEFINITIONS


When used in this LICENSE, the following terms shall have the meanings set out
below, unless the context requires otherwise. The singular shall be interpreted
as including the plural and vice versa, unless the context clearly indicates
otherwise.



1.1  
"AFFILIATE" means :

a)  
any corporation, firm, partnership or other entity which directly or indirectly
owns, is owned by or is under common ownership with a PARTY, to the extent of at
least fifty percent (50%) of the equity (or such lesser percentage which is the
maximum allowed to be owned of a foreign corporation in a particular
jurisdiction) having the power to vote on or direct the affairs of the entity,
or

b)  
any person, firm, partnership, corporation or other entity actually CONTROLLED
by, CONTROLLING or under common CONTROL with a PARTY.




1.2  
"APPROVAL" means final approval by a REGULATORY AUTHORITY in any country where
applicable in the TERRITORY, for commercial marketing of the PRODUCT, as the
case may be, including for example approval of final labeling and price
reimbursement approval.




1.3  
"BINDING LETTER OF INTENT" means the Amlexanox Letter of Intent signed by both
PARTIES expressing their intent for this LICENSE, effective January 7, 1998, a
copy of which is provided as Appendix A.




1.4  
"BLOCK LICENSE AGREEMENT" means the agreement between ACCESS and the PRODUCT
OWNER dated March 5, 1998, a redacted copy of which is provided in Appendix E.



 

1.5  
"CONFIDENTIAL INFORMATION" means any information of either PARTY regarding DRUG
SUBSTANCE, TECHNOLOGY, PATENTS, PRODUCT, financial terms of this LICENSE, and
business development plans for the PRODUCT, but does not include information
excluded under Article 10.2.




1.6  
"CONTROL", "CONTROLLING" or "CONTROLLED" shall mean, in the case of a
corporation, ownership or control, directly or indirectly, of more than fifty
percent (50%) of the shares of stock entitled to vote for the election of
directors and, in the case of an entity other than a corporation, ownership or
control, directly or indirectly, of more than 50% of the assets or the ability
to direct the management and affairs of such entity.




1.7  
"DRUG SUBSTANCE" shall mean amlexanox (2-amino-7-isopropyl-5-oxo-5H-[1]
benzopyrano-{2,3-b}- 3-carboxylic acid.




1.8  
"EFFECTIVE DATE" means the date first written above.




1.9  
"EUROPEAN COMMUNITY APPROVAL" shall mean regulatory approval for the PRODUCT in
the European Community Countries (EC) listed in Appendix C under the Mutual
Recognition Procedure.




1.10  
"FDA" means the United States Food and Drug Administration or any successor US
governmental agency performing similar functions.




1.11  
"FIELD" shall mean the treatment of aphthous ulcers for human use.






1.12  
"KNOW HOW" means all factual knowledge and proprietary information pertaining to
the DRUG SUBSTANCE and the PRODUCT and its which is of a nature held in the
pharmaceutical industry as trade secrets or otherwise as confidential
information, including without limitation formulation, pharmacological,
preclinical, clinical, chemical, biochemical, toxicological and pharmacokinetics
information whether or not capable of precise separate description and certain
manufacturing, business, financial, formulation and scientific research data or
information.




1.13  
"MARKET EXCLUSIVITY" means no other product in the market with the same DRUG
SUBSTANCE in the same concentration as the PRODUCT, either generic or branded.




1.14  
"NET SALES" shall mean the gross proceeds from sales of the PRODUCT by STRAKAN
or its AFFILIATES and any sublicensees to unaffiliated THIRD PARTIES less:




a)  
allowances for returns, chargebacks, product discounts actually given to
customers, recalls and customary trade allowances, in each case as such are
related to the PRODUCT, excluding settlement discounts;

b)  
any sales tax, value added tax, goods and services tax or other similar taxes
that may be imposed on the sale of the PRODUCT, which taxes are included in the
gross sales revenues;

c)  
drug rebates mandated by government agencies in any one country of the
TERRITORY.




1.15  
"PARTY or PARTIES" shall mean either ACCESS or STRAKAN, or collectively ACCESS
and STRAKAN.

 

1.16  
"PATENT or PATENTS" means the Patents licensed and/or patent applications
applied for as listed in Appendix B attached hereto. Appendix B shall be updated
from time to time, at STRAKAN's request, but not more frequently than once
yearly, unless required to provide information to compute the payments due under
this LICENSE.




1.17  
"PRODUCT" means 5% DRUG SUBSTANCE paste for human use developed pursuant to the
terms of this LICENSE utilizing the PATENTS, TECHNOLOGY or KNOW-HOW including:
any new improvements, dosage forms, formulations or line extensions to the
PRODUCT in the FIELD including but not limited to Pharmacy and over the counter
(OTC) strengths of DRUG SUBSTANCE in the FIELD.




1.18  
"PRODUCT OWNER" means Block Drug Company, Inc of 257 Cornelison Avenue, Jersey
City, New Jersey 07302, USA.




1.19  
"REGULATORY AUTHORITY" means the agency corresponding to the FDA in each country
of the TERRITORY.




1.20  
"TECHNOLOGY" shall mean technology licensed to ACCESS relating to pharmaceutical
vehicles incorporating the DRUG SUBSTANCE.




1.21  
"TERRITORY" means United Kingdom and the Republic of Ireland.




1.22  
"THIRD PARTY or PARTIES" means anyone, other than STRAKAN, ACCESS, and their
AFFILIATES. Thus THIRD PARTY includes, without limitation, physicians,
hospitals, clinics, hospice facilities, patients, STRAKAN sub-licensees and
distributors.







 




ARTICLE 2 - GRANT OF LICENSE



2.1  
Grant of Licenses - ACCESS hereby grants to STRAKAN, and STRAKAN hereby accepts
an exclusive license to use the ACCESS KNOW-HOW and the TECHNOLOGY to make, have
made, use, develop, modify, market, sell and have sold PRODUCT in the TERRITORY
in the FIELD, and an exclusive sub-license under the PATENTS to make, have made,
use, develop, modify, market, sell and have sold PRODUCT in the TERRITORY in the
FIELD. These licenses shall be fully exclusive, to the exclusion of ACCESS and
its AFFILIATES. The rights granted hereunder, however, are subject to the rights
granted to ACCESS by the PRODUCT OWNER under the BLOCK LICENSE AGREEMENT.




2.2  
Sublicensing - The exclusive license under Article 2.1 to STRAKAN includes the
right to sublicense the rights to the PRODUCT in the Republic of Ireland,
including the right to enter into distributor contracts or co-promotion
agreements in that country subject to the terms of the BLOCK LICENSING
AGREEMENT, ACCESS approval will not be unreasonably withheld. STRAKAN shall be
free to sub-license the exclusive rights granted under Article 2.1 to its
AFFILIATES subject to the terms of the BLOCK LICENSE AGREEMENT, ACCESS approval
not to be unreasonably withheld or delayed. If a STRAKAN sublicensee or
AFFILIATE behaves in a manner which places STRAKAN in breach of the terms of the
LICENSE, then STRAKAN and ACCESS shall discuss the best approach to settle these
issues using their commercially reasonable efforts. All such sublicenses shall
be in writing and copies of such sub-licenses will be provided to ACCESS
promptly on execution.















ARTICLE 3 - TECHNOLOGY AND KNOW-HOW TRANSFER AND RESEARCH



3.1  
TECHNOLOGY and ACCESS KNOW-HOW Transfer - ACCESS shall disclose such TECHNOLOGY
and the ACCESS KNOW-HOW as it exists and as is in the possession of ACCESS at
the EFFECTIVE DATE and thereafter as it comes into the possession of ACCESS from
time to time to STRAKAN, regarding PRODUCT in the FIELD under the provisions of
this LICENSE. All TECHNOLOGY, ACCESS KNOW-HOW and any STRAKAN KNOW-HOW hereto
disclosed by either PARTY to the other regarding PRODUCT (regardless of field of
use) shall be deemed to have been disclosed pursuant to this LICENSE and shall
be subject to the provisions of this LICENSE (including, but not limited to,
Article 10 hereof). TECHNOLOGY transfer may be carried out by oral (subject to
subsequent confirmation written or by electronic means). If STRAKAN desires that
any sublicensee participate or receive PRODUCT, STRAKAN shall be responsible for
any required governmental export license.




3.2  
Restricted Information -Neither PARTY shall be obligated to disclose to the
other PARTY any information that it is contractually or legally prohibited from
disclosing to the other PARTY. In the event such restriction applies, the
affected PARTY will notify the other PARTY, and the PARTIES will use their good
faith efforts, including obtaining necessary consents or permits, to accomplish
disclosure of such information by consent or lawful means.




3.3  
ACCESS' assistance to STRAKAN- After submission of an application for APPROVAL
in a country of the TERRITORY or in relation to an application for EUROPEAN
COMMUNITY APPROVAL, STRAKAN may ask for expertise to answer questions from the
REGULATORY AUTHORITY or any other regulatory authority in relation to an
application for EUROPEAN COMMUNITY APPROVAL. If reasonably possible, ACCESS
shall procure the necessary information, assist STRAKAN in contacting and
meeting with the PRODUCT OWNER and/or DRUG SUBSTANCE manufacturer and shall
provide such reasonable assistance, at no cost to STRAKAN. In the event that
such assistance from ACCESS to answer requests will require unexpected amounts
of time, resources and effort by ACCESS over and above that anticipated to
obtain APPROVAL and for EUROPEAN COMMUNITY APPROVAL, then the PARTIES shall
agree upon the cost to be paid by STRAKAN to ACCESS to expend such time,
resources and efforts prior to the commencement thereof.

 
3.4
Future Research -Upon the EFFECTIVE DATE, STRAKAN agrees that any research
conducted by ACCESS on PRODUCT at STRAKAN's written request shall be paid by
STRAKAN. Any resulting patents shall be treated in accord with Article 5.1.



ARTICLE 4 - STRAKAN DEVELOPMENT AND DILIGENCE



4.1  
Development and Marketing Efforts for PRODUCT - STRAKAN will subject to Articles
3.1 and 3.2, undertake at its own cost, the timely performance of all necessary
stability work, regulatory actions and filings necessary to obtain APPROVAL and
EUROPEAN COMMUNITY APPROVAL.



STRAKAN will promptly notify ACCESS of the filings of all applications for
APPROVAL and EUROPEAN COMMUNITY APPROVAL under Article 4.1.



4.2  
Regulatory Progress Reports - STRAKAN will provide ACCESS with quarterly
progress reports (reports to be verbal with two written biannual reports per
year) of its registration activity, including submission(s) and grant(s) for
APPROVAL and EUROPEAN COMMUNITY APPROVAL.

 

4.3  
Clinical Studies-STRAKAN shall carry out such further studies of the PRODUCT as
it deems necessary or advisable to commercialize the PRODUCT in the TERRITORY
subject to approval of ACCESS and the PRODUCT OWNER. ACCESS approval not to be
unreasonably withheld or delayed. STRAKAN and ACCESS shall use good faith
efforts to cooperate with respect to any issues that concern the
commercialization of the PRODUCT under this LICENSE.



    4.4
STRAKAN's Responsibility-STRAKAN, after discussion with ACCESS, shall be
responsible for the planning, design and execution of the regulatory strategy
and commercialization of the PRODUCT for the TERRITORY after the EFFECTIVE DATE.




4.5  
Marketing Obligations - Following the grant of APPROVAL for the PRODUCT in a
country of the TERRITORY, STRAKAN and its sublicensees will launch the PRODUCT
in such country within six (6) months. STRAKAN and its sub-licensees shall use
reasonable commercial efforts to promote the commercialization and sales of
PRODUCT in such country, subject to compliance with all applicable laws and
regulations to promote and market the PRODUCT. STRAKAN and its sublicensees
shall maintain a competent marketing and sales organization including permitted
sub-distributors for this purpose.




4.6  
STRAKAN's Trademarks-STRAKAN shall choose and own all trademarks and trade
names, which are specific to the PRODUCT in the TERRITORY during the term of
this LICENSE and after its expiration or termination STRAKAN shall apply for and
maintain such trademarks at its own cost.




4.7  
Restriction of Sales - STRAKAN will not, for the duration of this exclusive
period of the

LICENSE, manufacture, market, sell or distribute a competing product to the
PRODUCT in the TERRITORY.






ARTICLE 5 - PATENT RIGHTS



5.1  
Filing, Prosecution and Maintenance of PATENTS - ACCESS has the responsibility
to see that PATENTS are filed and prosecuted for the PRODUCT and for maintaining
the PATENTS in the TERRITORY. STRAKAN agrees to reasonably cooperate with ACCESS
and the PRODUCT OWNER in the prosecution of the PATENT applications relating to
the PRODUCT. ACCESS shall use good faith efforts to ensure that PATENTS are
prosecuted, issued and maintained in the TERRITORY. In the event ACCESS elects
not to file and prosecute or to abandon or not to maintain any PATENT, ACCESS
shall so advise STRAKAN in writing and STRAKAN shall have the right at its sole
cost to maintain such PATENT in part or in full by giving a pre-written notice
to ACCESS.



Except as provided in Section 5.1, ACCESS confirms that present and subsequent
PATENT costs associated with the PATENTS in the TERRITORY have been and will be
funded.


Any new or improved TECHNOLOGY or KNOW-HOW (and any subsequently filed PATENT
applications or PATENTS covering any such invention or improvement) resulting
from the efforts of ACCESS or the PRODUCT OWNER, or from the joint efforts of
ACCESS and STRAKAN, shall be the exclusive property of ACCESS and PRODUCT OWNER
to the extent permitted by applicable law.



5.2  
PATENT Notices - ACCESS shall advise STRAKAN of the grant, extension,
restoration, nullification, revocation, or invalidation of any of the PATENTS at
the annual update of Appendix B.











ARTICLE 6 - ROYALTIES AND MILESTONE PAYMENTS



6.1  
Royalties- STRAKAN will pay ACCESS a royalty of Ten Percent (10%) of NET SALES
in each country of the TERRITORY where there is PATENT protection for the life
of the PATENT or where there is MARKET EXCLUSIVITY for the period of such MARKET
EXCLUSIVITY and four percent (4%) of NET SALES in each country of the TERRITORY
if there is no PATENT protection or MARKET EXCLUSIVITY.



These payments are to be made in accord with Article 6.2.


    6.2  Quarterly Royalty Reports and Payments - STRAKAN shall pay all sums due
under
Article 6.1 in United States Dollars. The NET SALES for each country of the
TERRITORY shall be converted into United States Dollars at the relevant U.S.
Dollar spot exchange rate in the London Financial Times at the end of the
calendar quarter. Within sixty (60) days after the close of each calendar
quarter, STRAKAN shall submit a written report on the NET SALES for the
TERRITORY in sufficient detail to enable a calculation of the royalty due in
accord with Article 6.1 and payment of the royalty (if any) due shall be made by
wire transfer to a bank account designated in writing by ACCESS. Prior to
commercialization STRAKAN shall provide one written biannual report and
quarterly oral reports from the EFFECTIVE DATE at the close of each calendar
quarter. Once commercialization has begun, then STRAKAN must provide quarterly
written reports as soon as reasonably possible after the close of each calendar
quarter, providing an estimate of the NET SALES prior to the royalty payment
report.


    6.3 Books of Account - STRAKAN and its sub-licensees shall maintain true and
complete books of account containing an accurate record of all data necessary
for the proper computation of royalty payments due under this LICENSE. Such
records shall be maintained for at least five (5) years after the date of the
pertinent royalty payment. 







6.4  
Audit Right - ACCESS shall have the right, either through a certified public
accountant employed by ACCESS or through a firm of independent public
accountants to whom STRAKAN has no reasonable objection, to examine the books of
account of STRAKAN at reasonable times and upon reasonable advance notice (but
not more than once in each calendar year) for the purpose of verifying the
correctness of any report concerning payment of royalties, manufacturing costs
for gross margin verification in relation to Article 7.2 or milestone payments
under Article 6. Such examination shall be made during normal business hours at
the place of business of STRAKAN. The information furnished as a result of any
such examination shall be maintained in confidence on the terms specified in
Article 10. The fees and expenses of such an audit shall be borne by ACCESS. If
any such audit shows any underpayment or overcharge, a correcting payment or
refund shall be made within thirty (30) days of STRAKAN’s receipt of the
auditors’ statement. If such error is material (meaning +5%), then if STRAKAN
owes ACCESS from such material error, STRAKAN shall pay to ACCESS the amount due
plus interest of eighteen per cent (18%) and reasonable accounting fees with
respect to such audit. Should STRAKAN fail to make any correcting payment within
sixty (60) days from receipt of the auditors’ statement, then ACCESS shall have
the right to terminate this LICENSE under Article 16.5.




6.5  
Withholding Tax Payments - If any taxes for ACCESS’ account, withholding or
otherwise, are levied by any taxing authority in the TERRITORY in connection
with the receipt by ACCESS of any amounts payable under Article 6 of this
LICENSE according to any tax treaty or agreement between the United States and a
country in the TERRITORY, then STRAKAN shall have the right to pay such taxes to
the local tax authorities and the payment to ACCESS of the net amount due after
reduction by the amount of such taxes, and shall provide ACCESS:




(i)  
evidence of payment of such taxes

(ii)  
indication of the amount of such tax paid, and






(iii)  
indication of the country in the TERRITORY and the authority to whom it was
paid.



However, if ACCESS still requires further information, STRAKAN shall promptly
provide that information, if such information is reasonably available.


6.6
Late Payments-Any payments due under Article 6.1 and/or Article 6.7 not remitted
or deposited by the due date shall bear interest at the current prime rate plus
two percent (2%) established by a leading New York Bank, such as Citibank, as
published in the Wall Street Journal. Should STRAKAN fail to make any payment
within (90) days from its due date, then ACCESS shall have the right to
terminate this LICENSE under Article 16.5 upon fifteen (15) working days written
notice to STRAKAN to allow cure.



6.7
Milestone Payments-STRAKAN will pay ACCESS milestone payments totaling Three
Hundred Thousand United States Dollars ($300,000) for sales of PRODUCT by
STRAKAN or its sub-licensee in the TERRITORY in three (3) installments as
follows:




a)  
$100,000 US payment on cumulative sales of one (1) million UK pounds

b)  
$100,000 US payments on cumulative sales of five (5) million UK pounds

c)  
$100,000 US payment on cumulative sales of ten (10) million UK pounds



6.8
Sub-license Agreements-STRAKAN shall promptly provide ACCESS with copies of all
sublicense agreements and all amendments thereto.

















ARTICLE 7-MANUFACTURING AND STRAKAN'S GROSS MARGIN



7.1  
Manufacturing-STRAKAN will be allowed to locally manufacture the PRODUCT in the
TERRITORY either directly, or through a THIRD PARTY contract manufacturer. The
active DRUG SUBSTANCE shall be sourced from Takeda Chemical Industries Ltd,
Osaka, Japan for ten (10) years from the date of the first commercial sale of
the respective compound's corresponding preparation in the respective country of
the TERRITORY under the terms of the BLOCK LICENSE AGREEMENT and Supply
Agreement between the PRODUCT OWNER and Takeda Chemical Industries, Ltd., dated
November 12, 1987.




7.2  
STRAKAN's Gross Margin-Based on STRAKAN's ex-manufacturing selling price of
$8.16, (5.10 UK pounds based at an exchange rate of $1.60 to one UK pound),
ACCESS will guarantee STRAKAN a gross margin of sixty five (65) per cent, (gross
margin defined as ex-manufacturing selling price less material cost of active
DRUG SUBSTANCE, orabase vehicle, tubes, packaging, cost of manufacturing and
royalty). If this margin cannot be achieved, STRAKAN can only terminate the
Agreement as sole remedy.



ARTICLE 8-REGULATORY RESPONSIBILITIES



8.1  
EUROPEAN COMMUNITY APPROVAL-STRAKAN shall be responsible, at its own expense
(including without limitation, the cost of PRODUCT required in connection
therewith) for obtaining EUROPEAN COMMUNITY APPROVAL for the PRODUCT and
maintenance of APPROVAL in the TERRITORY as may be required for sale of PRODUCT.
Outside the TERRITORY, STRAKAN will take all necessary steps upon written notice
from ACCESS to transfer the relevant EUROPEAN COMMUNITY APPROVAL to ACCESS or
ACCESS' licensing partners in respect of and following EUROPEAN COMMUNITY
APPROVAL in a particular European Community country





listed in Appendix C. Notwithstanding the above, STRAKAN will not be responsible
for obtaining price and/or reimbursement approval outside the TERRITORY.
Accordingly, STRAKAN shall diligently prepare from the FDA dossier provided by
ACCESS and submit an application for EUROPEAN COMMUNITY APPROVAL, following the
grant of APPROVAL in the United Kingdom. Upon request, STRAKAN shall provide
ACCESS with a copy of the formatted EUROPEAN COMMUNITY APPROVAL dossier and
shall notify ACCESS of the date of filing the application. STRAKAN will consult
with ACCESS on any material requests of the regulatory authority in a particular
European Community country listed in Appendix C that if accepted would result in
the grant of EUROPEAN COMMUNITY APPROVAL in a particular European Community
country listed in Appendix C on a different basis to that as set out in the
application for EUROPEAN COMMUNITY APPROVAL. STRAKAN shall pay any application
fee levied in respect of the EUROPEAN COMMUNITY APPROVAL. Outside the TERRITORY,
ACCESS' licensees will have the right to access the EUROPEAN COMMUNITY APPROVAL
dossier for registration purposes from STRAKAN at the licensee's expense.
STRAKAN will be reimbursed by ACCESS' licensees for all reasonable costs
involved in transferring the EUROPEAN COMMUNITY APPROVAL dossier. For the
avoidance of doubt, STRAKAN shall not be deemed to be in breach of its
obligations above in the event that during the Mutual Recognition Procedure to
obtain EUROPEAN COMMUNITY APPROVAL a particular European Community Country
listed in Appendix C refuses to grant such approval on health, safety, efficacy
or other grounds beyond STRAKAN's control or ability to remedy.


    8.2
EUROPEAN COMMUNITY APPROVAL Date - STRAKAN shall notify ACCESS forthwith of the
date upon which EUROPEAN COMMUNITY APPROVAL is granted within each European
Community country listed in Appendix C.












8.3  
Clinical Investigations-STRAKAN agrees that it will not undertake any clinical
or other investigations with respect to PRODUCT without the prior written
approval of ACCESS and the PRODUCT OWNER, ACCESS approval not to be unreasonably
withheld or delayed.




8.4  
PRODUCT Information and Labeling-STRAKAN and ACCESS agree to consult from time
to time on the need for changes in product particulars appearing in labeling of
packaging and containers of PRODUCT or in the PRODUCT information supplied to
end users, the medical profession or patients. STRAKAN and ACCESS agree to
negotiate in good faith to their mutual benefit with respect to such changes and
STRAKAN shall provide ACCESS in a timely fashion with copies of all
correspondence relating to such changes passing between STRAKAN and the European
Medicines Evaluation Agency or any relevant regulatory authority in a European
Community country listed in Appendix C.




8.5  
Filing of Reports-STRAKAN shall file all reports that are required for the
application for EUROPEAN COMMUNITY APPROVAL, including supportive stability data
required for sale of PRODUCT in finished packs. ACCESS shall cooperate with
STRAKAN and provide STRAKAN with any information, which ACCESS can reasonably
obtain from the PRODUCT OWNER that is required for the preparation or filing of
such reports.




8.6  
Adverse Experiences-

a)  
The Vice President, Regulatory Affairs of the PRODUCT OWNER will be the central
contact for worldwide adverse experience ("AE") reporting.

b)  
STRAKAN will report to PRODUCT OWNER any information that it has knowledge of
concerning any adverse experience in connection with PRODUCT in the TERRITORY.
STRAKAN will be responsible for conducting adequate follow-up of AE reports,
which originate in the TERRITORY. STRAKAN will agree on a mechanism for AE
reporting with the PRODUCT OWNER within sixty days (60) of the EFFECTIVE DATE or
the expected date of launch of the PRODUCT in the TERRITORY and agree on the
timetable for forwarding AE reports for serious and non-serious AE's.





 



c)  
In the event a recall of the PRODUCT is necessary, STRAKAN will immediately
notify ACCESS and PRODUCT OWNER in a manner which is appropriate and reasonable
under the circumstances.




d)  
In the event that STRAKAN is advised by a REGULATORY AUTHORITY in any country of
the TERRITORY to vary, suspend, revoke or modify the approved indications for
PRODUCT or in some other manner change the status of an APPROVAL, STRAKAN will
immediately notify ACCESS and PRODUCT OWNER and in consultation with ACCESS and
PRODUCT OWNER, shall maintain the APPROVAL in such form as STRAKAN may, in its
discretion, direct and, without prejudice to the generality of the foregoing,
STRAKAN shall exercise such rights of appeal or judicial review as may properly
be open to it. Copies of all correspondence between STRAKAN and the REGULATORY
AUTHORITY relevant to such actions shall be furnished to ACCESS and PRODUCT
OWNER forthwith and STRAKAN shall keep ACCESS and PRODUCT OWNER fully informed
on all negotiations that may take place.

 






















ARTICLE 9-MINIMUM SALES OBLIGATIONS


    9.1
Minimum Sales Obligations-STRAKAN shall adhere to the following minimum unit
volume sales obligations if there is PATENT protection and/or MARKET EXCLUSIVITY
position on the PRODUCT in the TERRITORY:



*Year 1   50,000 5gm tubes
Year 2   93,000 5gm tubes
Year 3  134,000 5gm tubes
Year 4  157,000 5gm tubes
Year 5  180,000 5gm tubes
Years 6-10  180,000 5gm tubes per year


* (the first twelve (12) months following the date of first commercial sale of
the PRODUCT in the TERRITORY).



9.2  
Failure to meet Minimum Sales Obligations-If in any Year referred to in Article
9.1 above, STRAKAN fails to achieve these minimum sales obligations in any such
Year, STRAKAN will make up the royalty shortfall for such Year by making a cash
payment to ACCESS equal to the royalty shortfall based on the weighted NET SALES
for such Year. If STRAKAN fails to meet its minimum sales obligations for two
consecutive Years, ACCESS strictly in the following order shall (a) have the
unilateral right (but not the obligation) to alter the minimum sales
requirements or (b) allow STRAKAN to make up the royalty shortfall for the
second Year through a cash payment to ACCESS calculated based on the average
selling price of the Product for such year or (c) appoint another licensee on a
semi exclusive basis using a new trademark or (d) if STRAKAN does not agree to
make up the royalty shortfall for the second year through the cash payment

as described above, terminate the Agreement. For the avoidance of doubt, if
STRAKAN agrees to make up the royalty shortfall for failing to meet its minimum
sales obligations




for two consecutive Years, ACCESS shall have no right to terminate the LICENSE
or appoint another licensee. If STRAKAN fails to meet its minimum sales
obligations for three consecutive Years, ACCESS after consultation with STRAKAN
will have the right to terminate the LICENSE. For the avoidance of doubt,
STRAKAN shall not be deemed to be in breach of its minimum sales obligations due
to material disruptions in the supply of DRUG SUBSTANCE and/or PRODUCT for
reasons beyond STRAKAN's reasonable control.


ARTICLE 10 - CONFIDENTIALITY


    10.1 
Each PARTY shall use good faith efforts to retain in confidence and not disclose
to any THIRD PARTY each other’s CONFIDENTIAL INFORMATION disclosed pursuant to
the terms of this LICENSE. Such “good faith efforts” shall mean the same degree
of care, but no less than a reasonable degree of care, as the receiving PARTY
uses to protect its own confidential information of a like nature.



10.2 Excepted from the obligation of confidence under Article 10.1 is that
information which:



(a)  
is available, or becomes available, to the general public without fault of the
receiving PARTY; or




(b)  
is obtained by the receiving PARTY without an obligation of confidence from a
THIRD PARTY (other than a governmental agency or REGULATORY AUTHORITY) who is
rightfully in possession of such information and is under no obligation of
confidentiality to the disclosing PARTY concerning such information; or

    
(c)  is required by law or by court order to be disclosed by the receiving PARTY
in
which case the receiving PARTY will use good faith efforts to limit such
disclosure to that required by law and to maintain the confidentiality of the
disclosed information to the extent possible; or


(d)  must be necessarily disclosed to REGULATORY AUTHORITIES by STRAKAN
when applying for APPROVAL or EUROPEAN COMMUNITY APPROVAL;


(e)  is released from confidentiality in writing by the disclosing PARTY.


For the purpose of Article 10.1, a specific item of TECHNOLOGY shall not be
deemed to be within the foregoing exceptions merely because it is embraced by
more general information in the public domain, or in the possession of the
receiving PARTY. In addition, any combination of features shall not be deemed to
be within the foregoing exceptions merely because individual features are in the
public domain or in the possession of the receiving PARTY, unless the
combination itself and its principle of operation are in the public domain or in
the possession of the receiving PARTY.



10.3  
Notwithstanding the provisions of Article 10.1, if the receiving PARTY becomes
legally compelled to disclose any of the disclosing PARTY's CONFIDENTIAL
INFORMATION, the receiving PARTY shall promptly advise the disclosing PARTY of
such required disclosure in order that the disclosing PARTY may seek a
protective order or such other remedy as the disclosing PARTY may consider
appropriate in the circumstances. The receiving PARTY shall disclose only that
portion of the CONFIDENTIAL INFORMATION, which it is legally required to
disclose. Such a disclosure shall not release the receiving PARTY with respect
to the CONFIDENTIAL INFORMATION so disclosed except to the extent of permitting
the required disclosure.










10.4  
Disclosure to AFFILIATES, Contractors - STRAKAN may disclose CONFIDENTIAL
INFORMATION to its AFFILIATES, sublicensee, consultants and, when permitted
herein, its clinical investigators, contractors (parties under contract with
STRAKAN or its AFFILIATES for the custom manufacturing or shipping of PRODUCT,
conduct of clinical studies or for the intention of applying for APPROVAL or
EUROPEAN COMMUNITY APPROVAL) as may be necessary to exercise the rights granted

hereunder and to obtain APPROVAL and prepare for commercialization of PRODUCT,
and to commercialize PRODUCT under this LICENSE, under written conditions of
confidentiality at least as stringent as those set out in Articles 10.1, 10.2
and 10.3.



10.5  
Document Return - In the event of termination of this LICENSE under Article
16.2, 16.3, 16.4 (if the breach is by STRAKAN), 16.5 or 16.6 prior to its normal
expiration, STRAKAN will cease their use of the TECHNOLOGY and STRAKAN and
ACCESS will cease their use of the other PARTY’s CONFIDENTIAL INFORMATION
provided hereunder and, on request, within sixty (60) days, either return all
such CONFIDENTIAL INFORMATION, including any copies thereof, in accord with
Article 16.7 or promptly destroy the same and certify such destruction to the
disclosing PARTY; except that such CONFIDENTIAL INFORMATION that is or has
become no longer subject to confidentiality under Article 10.1 need not be
returned or destroyed. Notwithstanding the foregoing, STRAKAN may retain such
copies of documents as may be necessary for the defense of product liability or
other litigation or similar proceedings relating to PRODUCT, and both PARTIES
may retain one copy thereof in its legal department as a record of what was
transmitted.



10.6
Survival of Confidentiality - Termination of this LICENSE for any reason shall
not relieve the PARTIES of their obligations under this Article 10. The
provisions of this Article 10 shall survive termination of this LICENSE for ten
(10) years.









ARTICLE 11 - THIRD PARTY INFRINGEMENT CLAIMS



11.1  
Defense of Third Party PATENT Claims- If a claim is made or brought by a THIRD
PARTY that manufacture (by STRAKAN or its nominated custom manufacture),
development, use, marketing or the sale of PRODUCT in the TERRITORY (regardless
of use) infringes a patent of such THRID PARTY, STRAKAN will give prompt written
notice to ACCESS of such claim. ACCESS shall have the sole discretion and right
to seek to dispose of said claim or to conduct the defense of any suit resulting
from such claim if outside the FIELD in the TERRITORY. STRAKAN at its option and
expense may participate in any suit resulting from such claim that may directly
affect its market in the FIELD in the TERRITORY.




11.2  
Mutual Decisions - From the EFFECTIVE DATE and using their good faith efforts,
STRAKAN and ACCESS shall discuss any claim or suit, made or brought by a THIRD
PARTY for patent infringement that such THIRD PARTY’s patent is infringed by the
manufacture (by STRAKAN or its nominated custom manufacturer), development, use,

marketing or sale of PRODUCT by STRAKAN or its AFFILIATES in the FIELD in the
TERRITORY. Specifically, STRAKAN and ACCESS shall mutually try to agree on:



(a)  
the strategy for such suit or claim, e.g. whether to negotiate a settlement, sue
or withdraw from the country in the TERRITORY in which infringement is claimed;

(b)  
the basis to be determined for sharing the costs of litigation, damages awarded,
and royalty, if any, to be paid to the THIRD PARTY;

(c)  
which Party should conduct the defense or if both STRAKAN and ACCESS should
jointly defend; and

(d)  
the consequences of such decisions, such as amendment to this LICENSE with
regard to royalties due to ACCESS or termination of this LICENSE.



If STRAKAN and ACCESS cannot mutually agree with regard to one or more of
(a)-(d) above, the dispute shall be resolved in accord to Article 19.


11.3
Third Party License - The Parties shall use their good faith efforts (either
individually or together) to negotiate any necessary agreement for royalty
payment to THIRD PARTIES with a view to enabling the PRODUCT to be
commercialized in the FIELD in the

TERRITORY. As of the EFFECTIVE DATE, ACCESS is not aware of the need for any
such THIRD PARTY license.


ARTICLE 12 - PATENT ENFORCEMENT AND LITIGATION



12.1  
Prosecution by ACCESS - ACCESS, at its sole discretion, may take action on its
own behalf and expense to institute any action or proceeding by reason of
infringement of any of the PATENTS. If either PARTY learns of any infringement
of a PATENT by a THIRD PARTY, it shall promptly notify the other PARTY.



ACCESS shall have the first right, at its own expense, to prosecute all
litigation against a THIRD PARTY infringer who may be infringing a PATENT.
STRAKAN shall provide all reasonable cooperation, including any necessary use of
its name, required to prosecute such litigation. STRAKAN shall be consulted
concerning the litigation. ACCESS will bear the cost and shall be entitled to
any recovery obtained from such litigation, settlement or compromise thereof
until recovery of all expenses for such litigation has been met. If ACCESS
requests STRAKAN to participate, then ACCESS shall pay all of STRAKAN's
reasonable expenses, including reasonable counsel fees. Any further recovery
above such expenses of the PARTIES shall be mutually agreed upon based on the
particular claim(s) in suit with an equitable division based on each of the
PARTIES interests (e.g., PATENTS, PRODUCT).


 



12.2  
Prosecution by STRAKAN - If ACCESS does not prosecute such infringer or
otherwise abate such infringement within ninety (90) days after giving or
receiving notification of such infringement in the TERRITORY, unless an
extension of the term is mutually agreed upon by the PARTIES, then, STRAKAN
shall have the right to prosecute such infringer at its own expense in the FIELD
in the TERRITORY in accord with Article 12.5 and shall be entitled to retain any
recovery obtained from such litigation, settlement or compromise thereof.
STRAKAN's cost of litigation in any quarter may be credited against up to fifty
(50%) percent of the royalties due to ACCESS under Article 6.1 in the following
quarter until fully recaptured. However, STRAKAN shall place all royalties due
to ACCESS in escrow from the date of filing the suit until the action or
proceeding is finally concluded whereupon:




(i)  
if the PATENT in the country in the TERRITORY is held valid (whether infringed
or not), then the royalties in escrow (after deduction of STRAKAN's cost of
litigation as referred to hereinabove) shall be paid to ACCESS; or

(ii)  
if the PATENT in the country in the TERRITORY is held invalid (whether infringed
or not), then (a) the royalties in escrow shall be paid to STRAKAN and (b)
ACCESS shall reimburse STRAKAN's cost of such litigation up to fifty thousand
dollars (US $50,000) in each country of the TERRITORY where suit was determined
that a PATENT is invalid.



At STRAKAN's request, ACCESS shall cooperate with STRAKAN in such litigation,
including joining in said litigation. ACCESS shall also cooperate, at STRAKAN's
expense, including reasonable counsel fees, by way of providing access to
evidence and witnesses available to ACCESS.
 

12.3  
Prosecution by neither STRAKAN and ACCESS - If the PARTIES mutually agree that
neither ACCESS nor STRAKAN will defend a particular PATENT in the FIELD in the
particular country in the TERRITORY, then the royalty for that PATENT in that
country becomes four percent (4%) upon that decision date if the PRODUCT does
not secure MARKET EXCLUSIVITY for the remainder of the time during which a
royalty is payable in that country.




12.4  
Invalidity - In the event that a PATENT in the TERRITORY is finally declared
invalid or unenforceable in a judicial or administrative proceeding from which
no appeal is or can be taken, then from and after that date royalties of four
percent (4%) shall be paid on the basis of that PATENT in the relevant country
of the TERRITORY, for the remainder of the time during which a royalty is
payable in that country upon that decision date if the PRODUCT does not secure
MARKET EXCLUSIVITY, subject to the provisions of Article 12.2, provided,
however, that royalties due for other PATENTS in the TERRITORY not so held
invalid or unenforceable shall not be affected. If as a result of the
invalidation of a PATENT, the completion for STRAKAN in the TERRITORY
significantly increases or significant market share is lost by STRAKAN, then in
good faith STRAKAN and ACCESS shall discuss the relevant facts and determine
whether an amendment to this LICENSE is required or if termination under Article
16 should result.




12.5  
Settlement - Any settlement of any litigation, whether brought by ACCESS or by
STRAKAN, shall be subject to the prior written consent of both PARTIES, which
consent shall not be unreasonably withheld or delayed.




12.6  
 Cooperation - Each PARTY shall cooperate with the other PARTY to the extent
reasonably requested in any legal action:




(i)  
brought by a THIRD PARTY against one PARTY or,

(ii)  
brought by a THIRD PARTY against both of them or,






(iii)  
taken against a THIRD PARTY by either PARTY regarding PATENTS in the FIELD in
the TERRITORY, and each PARTY shall have the right to participate in any
defense, compromise or settlement to the extent that, in its judgment, it may be
prejudiced thereby. In addition, STRAKAN shall not settle any claim or suit in
any manner that shall adversely affect any PATENTS, require any payment by
ACCESS or reduce the royalty due to ACCESS hereunder without the prior written
consent of ACCESS, except as provided in Article 12.2.



ARTICLE 13 - U.S. EXPORT CONTROL AND GOVERNMENT LICENSES


    13.1
Compliance - STRAKAN agrees to comply with all applicable United States
governmental regulations with respect to export of TECHNOLOGY and any PRODUCT in
the TERRITORY. STRAKAN agrees not to export or re-export any TECHNOLOGY or
PRODUCT received from ACCESS or the direct products of such TECHNOLOGY to any
prohibited country listed in the U.S. Export Administration Regulations unless

properly authorized by the U.S. Government. STRAKAN shall be responsible for the
acts of its AFFILIATES, contractors, consultants and sublicensee. STRAKAN
assumes
all liability if it or its AFFILIATES or sublicensee fails to obtain any of the
necessary licenses or commits any violations of the United States Export Laws or
Regulations (15
C.F.R. §700 et seq.). STRAKAN shall indemnify ACCESS for such acts and for any
breach of compliance.




















ARTICLE 14- PRODUCT LIABILITY AND INDEMNIFICATION


    14.1
Indemnity by ACCESS- ACCESS shall indemnify and hold STRAKAN, its AFFILIATES and
sub-licensees, and their respective agents, directors, officers and employees
harmless from and against any and all liabilities, claims, demands, damages,
costs, expenses or money judgements (including reasonable attorneys’ fees and

expenses) incurred by or rendered against any of them for personal injury,
sickness,
disease or death or property damage which directly arise out of :
 

(a)  
the intentional misconduct or negligence of ACCESS; or

 

(b)  
the breach by ACCESS of its representations, warranties or covenants contained
in this LICENSE.

 


    14.2 Indemnity by STRAKAN - STRAKAN shall indemnify and hold ACCESS and its
AFFILIATES, and their respective agents, directors, officers, and employees
harmless from and against any all liabilities, claims, demands, damages, costs,
expenses or money judgements (including reasonable attorneys’ fees and expenses)
incurred by or rendered against any of them for personal injury, sickness,
disease or death or property damage which directly arise out of:



(a)  
the manufacturing, testing, use, promotion, sale or distribution of PRODUCT by
STRAKAN or its sub-licensee, except for those instances provided in Article 14.1
for which ACCESS is obligated to indemnify STRAKAN, or














(b)  
the breach by STRAKAN of any of its representations, warranties or covenants
contained in this LICENSE and provided, however, that ACCESS shall give STRAKAN
notice in writing in accord with Article 18 as soon as practicable of any such
claim or lawsuit and shall permit STRAKAN to undertake the defense thereof at
STRAKAN’s expense. However,




(i)  
ACCESS will cooperate in such defense, subject to payment of reasonable
out-of-pocket expenses, by providing access to witnesses and evidence available
to it. ACCESS shall have the right to participate in any defense to the extent
that in its reasonable judgment, ACCESS may be prejudiced thereby; and

(ii)  
in any claim or suit in which ACCESS seeks indemnification by STRAKAN, ACCESS
shall not settle, offer to settle or admit liability or damages in any such
claim or suit without the prior written consent of STRAKAN which shall not be
unreasonably withheld or delayed.



ARTICLE 15 - WARRANTIES AND REPRESENTATIONS.


15.1 Belief of Accuracy -

15.1.1  
ACCESS warrants and represents that the PRODUCT, TECHNOLOGY and the CONFIDENTIAL
INFORMATION, transferred or provided to STRAKAN hereunder are believed to be
accurate and complete as of their current status at ACCESS at the EFFECTIVE
DATE. However, ACCESS does not warrant or represent that such information is or
will be sufficient to obtain APPROVAL or to commercially produce PRODUCT or to
commercialize PRODUCT in the TERRITORY.












15.1.2  
ACCESS warrants and represents that it has procured the rights to the PATENTS
and subject to the terms of the BLOCK LICENSE AGREEMENT, has full power and
authority to enter into this LICENSE and grant the licenses granted hereunder.




15.1.3  
ACCESS warrants and represents that it has not assigned or licensed the rights
to the PATENTS, TECHNOLOGY or KNOW-HOW for the PRODUCT in the FIELD in the
TERRITORY to a THIRD PARTY.



15.2  STRAKAN Representations to ACCESS-

15.2.1  
STRAKAN represents that it will be solely relying on its own evaluation of the
PRODUCT, TECHNOLOGY and the other CONFIDENTIAL INFORMATION transferred or
provided to it hereunder and on its own medical and scientific expertise in
using the same in its development and commercialization of PRODUCT.




15.2.2  
STRAKAN warrants and represents that it has the full power and authority to
enter into the LICENSE.



15.3
Insurance - STRAKAN will obtain an insurance policy for its operations for
clinical trials and sales of PRODUCT prior to beginning such clinical trials or
sale of PRODUCT in an amount typical in this industry to protect ACCESS from
liability under STRAKAN's activities. Such insurance policy must be maintained
for the term of this LICENSE and a copy of the policy provided to ACCESS and
attached as Appendix D. Failure to obtain such insurance and supply a copy of
the policy to ACCESS shall be deemed a breach under Article 16.4.















ARTICLE 16 - TERM AND TERMINATION



16.1  
Term - Unless terminated under the provisions of this Article 16, the term of
the LICENSE shall commence on the EFFECTIVE DATE and shall continue in full
force and effect on an exclusive basis in each country of the TERRITORY for the
longer of (i) the period of time that the PRODUCT is protected in such country
by a necessary PATENT, and (ii) ten years (10) from the date when the PRODUCT is
first put on the

market within the European Union by STRAKAN (or other licensee of ACCESS, if
any), provided that the identified KNOW-HOW remains secret and substantial for
such ten-year (10) period. Thereafter, this LICENSE shall be automatically
extended on a non-exclusive basis for successive one-year (1) periods unless
terminated by either PARTY by written notice given at least one-hundred and
eighty (180) days before the end of the initial term or any extension thereof.



16.2  
Regulatory Milestones-If (a) STRAKAN has been unable to obtain APPROVAL within
twenty four (24) months of the EFFECTIVE DATE or (b) within thirty six (36)
months of the EFFECTIVE DATE for EUROPEAN COMMUNITY APPROVAL in France, Germany,
Italy or Spain, then, unless such failure is due to technical failure of the
PRODUCT or failure of ACCESS to provide necessary information on a timely basis,
or due to any of such countries refusing to grant such EUROPEAN COMMUNITY

APPROVAL on health, safety, efficacy or other grounds beyond STRAKAN's control
or ability to rectify or remedy, ACCESS strictly in the following order shall
(a) have the unilateral right (but not the obligation) to extend the time for
obtaining APPROVAL and EUROPEAN COMMUNITY APPROVAL for the PRODUCT (b) after
consultation with STRAKAN to be paid by STRAKAN a $100,000 financial penalty,
the payment of which shall automatically extend the time to obtain APPROVAL and
EUROPEAN COMMUNITY APPROVAL by twelve (12) months respectively or (c) shall have
the right to terminate the LICENSE. For the avoidance of doubt, if STRAKAN makes
payment to ACCESS of the $100,000 financial penalty under sub-article (b) then




ACCESS shall have no right to terminate the LICENSE hereunder in accordance with
this Article 16.2 unless STRAKAN shall have failed to obtain the APPROVAL and
EUROPEAN COMMUNITY APPROVAL for the PRODUCT as above within the twelve (12)
month extension of time respectively.



16.3  
Failure to Use License - If STRAKAN, its AFFILIATES or sub-licensees shall in a
country of the TERRITORY have:

(i)  
discontinued selling the PRODUCT in commercial quantities for a continuous
period of six (6) months other than due to material disruptions in the supply of
the DRUG SUBSTANCE and/or PRODUCT for reasons beyond STRAKAN's reasonable
control; or

(ii)  
not commercialized the PRODUCT in accord with Article 4.6, other than due to
material disruptions in the supply of DRUG SUBSTANCE and/or PRODUCT for reasons
beyond STRAKAN's reasonable control then either STRAKAN or ACCESS shall have the
right to terminate the license granted under Article 2.1 in respect of such
country upon three (3) months written notice, unless the discontinuance or
failure to commercialize is remedied in such notice period.



Upon termination of the license in respect of such country, STRAKAN shall
promptly supply to ACCESS all registration information for REGULATORY
AUTHORITIES that is available to STRAKAN or its AFFILIATES for use by ACCESS,
its AFFILIATES or sublicensees in such country without compensation to STRAKAN
by ACCESS.



16.4  
Termination for Breach - In the event of a material breach by either ACCESS or
STRAKAN of any of the obligations contained in this LICENSE, the non-breaching
PARTY shall be entitled to terminate this LICENSE by notice in writing under
Article 18.1 provided that such notice shall specify the breach or breaches
complained of. If the said breach or breaches are capable of remedy, the PARTY
committing such breach or breaches shall be entitled to a period of sixty (60)
days, (fifteen (15) working days for





payment breaches) from the delivery of such notice in which to remedy or to
undertake to remedy the same. In the case the defaulting PARTY shall fail to
remedy the breach or to undertake to remedy the breach to the satisfaction of
the PARTY not in breach, the PARTY not in breach shall have the right to
terminate this LICENSE in whole or only terminate those rights and obligations
relating to the particular breach by notice in writing
to the PARTY in default. Failure of a PARTY to exercise its rights under this
Article 16.4 shall not be construed as a waiver as to future breaches whether or
not they are similar.



16.5  
Termination by ACCESS - ACCESS shall have the further right to terminate this
LICENSE immediately on written notice to STRAKAN if:

(a)  
STRAKAN shall cease to carry on business or shall go into liquidation or a
receiver shall be appointed to STRAKAN's assets; or

(b)  
STRAKAN shall become bankrupt or insolvent or unable to meet any of its
financial obligations on their due dates; or

(c)  
STRAKAN fails (without curing within fifteen (15) working days of receipt of a
notice specifying the failure to pay) to meet any of its payments in accord with
Article 6; or

(d)  
STRAKAN breaches without cure any of the Export regulations of Article 13.




16.6  
Termination by STRAKAN-If for any consecutive period of twelve (12) months
STRAKAN cannot achieve a total aggregate gross margin of sixty five (65) percent
in the TERRITORY (determined by monthly reported gross margin reports and the
right to audit) based on an ex-manufacturing selling price of $8.16 US (5.10 UK
pounds at a fixed exchange rate of $1.60 to one UK pound) as outlined in Article
7, STRAKAN will have the right to terminate this LICENSE. Gross margin defined
as ex-manufacturing selling price less material cost of active DRUG SUBSTANCE,
orabase vehicle, tubes, packaging, cost of manufacturing and royalty.








16.7  
On Termination - Upon termination of the license in respect of a particular
country of the TERRITORY under Article 16.3 or upon termination of this LICENSE
by ACCESS under Article 16.4, STRAKAN shall in relation to a particular country
or the TERRITORY as a whole, as the case may be, have a period of six (6) months
in which to sell its inventory of PRODUCT and during the course thereof STRAKAN
shall:




(a)  
return to ACCESS all copies of CONFIDENTIAL INFORMATION and any materials
received from ACCESS;




(b)  
pay to ACCESS all payment and royalties due or accrued at the termination date
or accruing thereafter in accord with Article 6.1.




 
(c)
other than in relation to selling its stock of supplies of the PRODUCT as
aforesaid, make no further use of any kind of any and all TECHNOLOGY disclosed
hereunder by ACCESS, except to the extent such information has become public
knowledge other than through fault of STRAKAN, and make no further use of the
surviving PATENTS; and




 
(d)
take all steps necessary and execute any instruments required to assign all the
rights relative to any APPROVALS held by STRAKAN to ACCESS or to ACCESS'
designee, and if such new APPROVALS are obtained by ACCESS or its designee,
STRAKAN agrees to notify the REGULATORY AUTHORITIES to

transfer all those APPROVALS of PRODUCTS which are in the name of STRAKAN to
ACCESS or its designee; and



 
(e)
assign to ACCESS any distributorships, PRODUCT manufacturing agreements and
sublicense agreements, to the extent they are specific to the PRODUCT and are
assignable and to the extent such agreements were previously agreed with ACCESS
to survive termination of this LICENSE; or, at ACCESS' option,





terminate such agreements. ACCESS makes no commitment to maintain any of
STRAKAN's sublicensee agreements upon termination of this LICENSE.


    16.8
Survival of Certain Obligations - On termination of this LICENSE: the
obligations of confidentiality set forth in Article 10 shall survive for the
time stated therein; payments accrued and due under Article 6 shall survive
termination; Export Control compliance set forth in Article 13 shall survive
termination; the indemnification obligations set forth in Article 14 shall also
survive termination as to all claims or actions arising from events which
occurred before termination; and the dispute resolution set forth in Article 19
shall survive termination.



ARTICLE 17 - FORCE MAJEURE


If either PARTY shall be delayed, hindered, interrupted in or prevented from the
performance of any obligation hereunder by reason of force majeure (hereinafter
referred to as "Force Majeure"), including earthquake, flood, famine or other
act of God, fire, war (declared or undeclared), public disaster, riots, strike
or labor differences, governmental enactment, rule or regulation or any other
cause beyond such PARTY's reasonable control, such PARTY shall not be liable to
the other therefor; and the time for performance of such obligation shall be
extended for a period equal to the duration of the contingency which occasioned
the delay, interruption or prevention. The PARTY invoking such Force Majeure
rights under this Section must notify the other PARTY by registered letter
setting forth the nature of the occurrence, its expected duration and how
that PARTY's performance is affected within a period of fifteen (15) days, from
the first and the last day of the Force Majeure unless the Force Majeure renders
such notification impossible in which case notification will be made as soon as
possible. If the delay resulting from the Force Majeure exceeds six (6) months,
the PARTIES commit to consult together in good faith to find an appropriate
solution. The affected PARTY shall






resume the performance of its obligations as soon as practicable after the Force
Majeure event ceases.


ARTICLE 18 - NOTICES


    18.1
Official - Any notice, request or communication specifically provided for or
permitted to be given under this LICENSE must be in writing and may be delivered
by hand delivery, courier service, or facsimile transmission, provided that a
hard copy of any facsimile transmission is sent by first class pre-paid post
within twenty four (24) hours of such transmission, and shall be deemed
effective as of the time of actual delivery thereof to the addressee. For
purposes of notice the addresses of the PARTIES shall be as follows:



ACCESS:
Access Pharmaceuticals, Inc.
2600 Stemmons Freeway
Suite 176
Dallas, TX 75207-2107
Attention:  Kerry P. Gray
President & CEO
Telephone:  214-905-5100
Facsimile:  214-905-5101


With a copy to:
Bingham Dana LLP
150 Federal Street
Boston, MA 02110-1726
Attention:  John J. Concannon III
Telephone:  617-951-8874
Facsimile:  617-951-8736




STRAKAN:
Strakan Ltd.
Unit C, Melrose Station
Palma Place
Melrose
Scotland TD6 9PR
United Kingdom
Attention: Andrew McLean
Telephone: 011-44-1896-823836
Facsimile: 011-44-1896-823837


    18.2
Each PARTY may change its address and its representatives for notice by the
giving of notice thereof in the manner hereinafter provided.





































ARTICLE 19 - DISPUTE RESOLUTION


    19.1
Agreement to Arbitrate - The PARTIES will endeavor to settle amicably any
dispute, which may arise out of this Agreement. Failing settlement within three
(3) months of such dispute having arisen, any dispute shall be finally settled
by arbitration on the initiation in writing of either PARTY, in accordance with
the rules then in effect of the International Chamber of Commerce. The
arbitration will be held in Dallas when it is initiated by STRAKAN and in London
when it is initiated by ACCESS. The dispute or difference shall be referred to a
single arbitrator, if the PARTIES agree upon one, or otherwise three (3)
arbitrators, one to be appointed by each PARTY and the third to be appointed by
the first two (2) arbitrators selected by the PARTIES. If a PARTY shall refuse
or neglect to appoint an arbitrator within thirty (30) days after the other
PARTY shall have served a written notice such other PARTY's choice and
requesting that the

first-mentioned PARTY make its choice, then the arbitrator first appointed
shall, at the request of the PARTY appointing him, proceed to hear and determine
the matters in difference as if he were a single arbitrator appointed by both
PARTIES.



19.2  
Arbitration Decision - The arbitrators shall base their decision in accordance
with and based upon all the provisions of this LICENSE or subsequent agreements
between the PARTIES. In making their decision, the arbitrators shall apply the
substantive law of the State of Delaware and the United States of America,
including the United Nations Convention on the International Sale of Goods. The
decision of a majority of the arbitrators shall be final and binding upon each
PARTY, and judgement upon the award may be entered in any court of competent
jurisdiction.




19.3  
Pre-Decision Settlement - Before rendering their final decision, the arbitrators
will first act as friendly, disinterested mediators for the purpose of helping
the PARTIES attempt to reach a compromise settlement on the points in dispute.








19.4  
Payment of Costs - The cost of arbitration will be in the discretion of the
arbitrators.



    19.5
Injunctive Relief - Each of the PARTIES hereto acknowledges and agrees that
damages may not be an adequate remedy for any material breach or violation of
this Agreement if such material breach or violation would cause immediate and
irreparable harm (an "Irreparable Breach"). Accordingly, in the event of a
threatened or ongoing Irreparable Breach, each PARTY hereto shall be entitled to
seek, in any state or federal court in the State of Delaware, equitable relief
of a kind appropriate in light of the nature of the ongoing threatened
Irreparable Breach, which relief may include, without limitation, specific
performance or injunctive relief; provided however, that if the PARTY bringing
such action is unsuccessful in obtaining the relief sought, the moving PARTY
shall pay

the non-moving PARTY's reasonable costs, including attorney's fees, incurred in
connection with defending such action. Such remedies shall not be the PARTIES'
exclusive remedies, but shall be in addition to all other remedies provided in
this Agreement.


ARTICLE 20- ASSIGNMENT



20.1  
Assignment - Neither this LICENSE nor any of the rights, interests or
obligations hereunder may be assigned by either of the PARTIES hereto without
the prior written consent of the other PARTY, which consent shall not be
unreasonably withheld or delayed.




20.2  
Consolidation, Reorganization or Merger - Should STRAKAN be consolidated,
reorganized or merged with another entity, this LICENSE may not be assigned to
the successor entity or the assignee of all or substantially all of STRAKAN'S
business and assets related to PRODUCT without ACCESS' prior written consent,
which consent will not be unreasonably withheld or delayed. It being understood
for consent to be obtained that provisions for payments to ACCESS by such entity
must remain as in Article 6.






20.3  
Effect on Successors and Assignees - This LICENSE shall inure to the benefit of
and be binding upon such successors and permitted assignees.



ARTICLE 21 - MISCELLANEOUS PROVISIONS



21.1  
Amendments - This LICENSE may be amended only in writing executed by both
PARTIES.




21.2  
Publications - Any publications shall require the mutual consent of STRAKAN and
ACCESS which consent shall not be unreasonably withheld.




21.3  
Press Releases - Neither PARTY shall issue any press release in whatever form,
or make public, in whatever form, information regarding the BINDING LETTER OF
INTENT or this LICENSE without prior written approval of the other PARTY, except
as required by applicable law and regulations.




21.4  
Entirety of Agreement - This LICENSE sets forth the entire agreement and
understanding between the PARTIES hereto with respect to PRODUCT in the FIELD
for its commercialization in the TERRITORY, although it is acknowledged and
agreed that for STRAKAN to be able to commercialize the PRODUCT in accordance
with the terms of this LICENSE then STRAKAN will need a source of supply of the
DRUG SUBSTANCE as referred to in Article 7.1. The PARTIES agree that this
LICENSE supersedes the BINDING LETTER OF INTENT and that the confidentiality
provisions contained in the BINDING LETTER OF INTENT are in force until the
EFFECTIVE DATE and thereafter this LICENSE supersedes and replaces the BINDING
LETTER OF INTENT.














21.5  
Severability - If any term or provision under this LICENSE is deemed invalid
under the laws of a particular country or jurisdiction, the invalidity shall not
invalidate the whole LICENSE but it shall be construed as if not containing that
particular term or provision and the rights and obligations of the PARTIES shall
be construed and enforced accordingly. The PARTIES shall negotiate in good faith
a substitute provisions in compliance with the law to as nearly as possible
retain the PARTIES' intent in legally valid language.




21.6  
Waivers, Cumulative Remedies - A waiver by either PARTY of any term or condition
of this LICENSE in any one instance shall not be deemed construed to be a waiver
of such term or condition for any similar instance in the future or of any
subsequent breach hereof. All rights, remedies, undertakings, obligations and
agreements contained in this LICENSE shall be cumulative and none of them shall
be a limitation of any other remedy, right, undertaking, obligation or agreement
of either PARTY.




21.7  
Independent Contractor - This LICENSE shall not create an agency, partnership,
joint venture or employer/employee relationship between the PARTIES. ACCESS and
STRAKAN each hereby agrees not to represent itself in any of such capabilities
in any manner whatsoever. The sole relationship established by this LICENSE is
that of independent contractors, and nothing hereunder shall be construed to
give either PARTY the power or authority to act for, represent, bind, or commit
the other PARTY or any of its AFFILIATES.




21.8  
Headings - Headings in this LICENSE are included herein for ease of reference
and shall not affect the meaning of the provisions of this LICENSE, nor shall
they have any other legal effect.










21.9  
Other Documents - Each PARTY agrees to execute, as reasonably required, such
additional papers or documents in customary legal form and to make such
governmental filings or applications as may be necessary or desirable to effect
the purposes of this LICENSE and carry out its provisions.



IN WITNESS WHEREOF, the PARTIES have duly executed duplicate originals of this
LICENSE by their appropriate authorized representative.




ACCESS PHARMACEUTICALS, INC.  STRAKAN LTD




By: /s/ Kerry P. Gray      By:  /s/Andrew McLean
Name: Kerry P. Gray   Name: Andrew McLean    




Title: President & CEO   Title: Director of Legal Affairs




Date: -August 13, 1998         Date: -August 14, 1998









--------------------------------------------------------------------------------





APPENDIX A - BINDING LETTER OF INTENT





--------------------------------------------------------------------------------

























APPENDIX B-PATENTS




































































APPENDIX C- MARKETS






Austria    Italy
Belgium    Luxembourg   
Denmark    Netherlands
Finland    Portugal
France    Republic of Ireland
Germany    Spain
Greece    Sweden
United Kingdom






































APPENDIX D-


CLINICAL TRIALS INSURANCE






















































APPENDIX E


BLOCK LICENSE AGREEMENT





































